

	

		II

		109th CONGRESS

		1st Session

		S. 547

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2005

			Mr. Thomas (for himself

			 and Mr. Kyl) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to provide for

		  employer retirement savings accounts, and for other purposes.

	

	

		

			1.

			Employer Retirement Savings Accounts

			

				(a)

				In general

				Subpart A of part 1 of subchapter D of chapter 1 of the Internal

			 Revenue Code of 1986 is amended by inserting after section 401 the following

			 new section:

				

					

						401A.

						Employer Retirement Savings Accounts

						

							(a)

							In general

							A defined contribution plan shall not fail to meet the

				requirements of section 401(a) merely because the plan includes an employer

				retirement savings account arrangement.

						

							(b)

							Employer retirement savings account arrangement

							An employer retirement savings account arrangement is any

				arrangement which is part of a plan which meets the requirements of section

				401(a)—

							

								(1)

								under which a covered employee may elect to have the employer

				make payments as contributions to a trust under the plan on behalf of the

				employee, or to the employee directly in cash,

							

								(2)

								under which amounts held by the trust which are attributable to

				employer contributions made pursuant to the employee’s election—

								

									(A)

									may not be distributable to participants or other beneficiaries

				earlier than—

									

										(i)

										severance from employment, death, or disability,

									

										(ii)

										an event described in subsection (g),

									

										(iii)

										the attainment of age 59½, or

									

										(iv)

										upon hardship of the employee, and

									

									(B)

									will not be distributable merely by reason of the completion of

				a stated period of participation or the lapse of a fixed number of

				years,

								

								(3)

								which provides that an employee’s right to the employee's

				accrued benefit derived from employer contributions made to the trust pursuant

				to the employee's election is nonforfeitable, and

							

								(4)

								which does not require, as a condition of participation in the

				arrangement, that an employee complete a period of service with the employer

				(or employers) maintaining the plan extending beyond the period permitted under

				section 410(a)(1) (determined without regard to subparagraph (B)(i)

				thereof).

							

							(c)

							Application of nondiscrimination standards

							

								(1)

								Contribution percentage requirement

								An arrangement shall not be treated as an employer retirement

				savings account arrangement for any plan year unless—

								

									(A)

									the contribution percentage for eligible highly compensated

				employees for the plan year does not exceed 200 percent of such percentage for

				all other eligible employees for the preceding plan year, or

								

									(B)

									the contribution percentage of nonhighly compensated employees

				for the preceding plan year exceeded 6 percent.

								

								(2)

								Alternative methods of meeting nondiscrimination

				requirements

								

									(A)

									In general

									An arrangement shall be treated as meeting the requirements of

				paragraph (1)(A) if such arrangement—

									

										(i)

										meets the contribution requirements of subparagraph (B),

				and

									

										(ii)

										meets the notice requirements of subparagraph (D).

									

									(B)

									Contribution requirement

									The requirements of this subparagraph are met if, under the

				arrangement, the employer is required to make contributions to a defined

				contribution plan on behalf of each eligible employee who is not a highly

				compensated employee in an amount equal to at least 3 percent of the employee’s

				compensation. For purposes of this subparagraph, elective deferrals and

				employee contributions shall not be taken into account in determining the

				amount of contributions the employer makes to the plan.

								

									(C)

									Special rules for matching contributions

									

										(i)

										In general

										If an employer takes matching contributions into account for

				purposes of subparagraph (B), the requirements of such subparagraph shall be

				treated as met only if the matching contributions on behalf of each employee

				who is not a highly compensated employee are equal to 50 percent of the

				elective deferrals of the employee to the extent that such elective deferrals

				do not exceed 6 percent of the employee’s compensation.

									

										(ii)

										Alternative plan designs

										If the rate of any matching contribution with respect to any

				rate of elective deferral is not equal to the percentage required under clause

				(i), an arrangement shall not be treated as failing to meet the requirements of

				clause (i) if—

										

											(I)

											the rate of an employer’s matching contribution does not

				increase as an employee’s rate of elective contributions increases, and

										

											(II)

											the aggregate amount of matching contributions at such rate of

				elective contribution is at least equal to the aggregate amount of matching

				contributions which would be made if matching contributions were made on the

				basis of the percentages described in clause (i).

										

										(iii)

										Rate for highly compensated employees

										The requirements of this subparagraph are not met if, under the

				arrangement, the rate of matching contribution with respect to any elective

				deferral of a highly compensated employee at any rate of elective deferral is

				greater than that with respect to an employee who is not a highly compensated

				employee.

									

									(D)

									Notice requirement

									An arrangement meets the requirements of this subparagraph if,

				under the arrangement, each employee eligible to participate is, within a

				reasonable period before any year, given written notice of the employee’s

				rights and obligations under the arrangement which—

									

										(i)

										is sufficiently accurate and comprehensive to apprise the

				employee of such rights and obligations, and

									

										(ii)

										is written in a manner calculated to be understood by the

				average employee eligible to participate.

									

									(E)

									Other requirements

									

										(i)

										Withdrawal and vesting restrictions

										An arrangement shall not be treated as meeting the requirements

				of subparagraph (B) unless the requirements of paragraphs (2) and (3) of

				subsection (b) are met with respect to all employer contributions (including

				matching contributions) taken into account in determining whether the

				requirements of subparagraph (B) are met.

									

										(ii)

										Social security and similar contributions not taken into

				account

										An arrangement shall not be treated as meeting the requirements

				of subparagraph (B) unless such requirements are met without regard to section

				401(l), and, for purposes of section 401(l), employer contributions under

				subparagraph (B) shall not be taken into account.

									

									(F)

									Other plans

									An arrangement shall be treated as meeting the requirements of

				subparagraph (B) if any other plan maintained by the employer meets such

				requirements with respect to employees eligible under the arrangement.

								

								(3)

								Contribution percentage

								For purposes of paragraph (1), the contribution percentage for

				an eligible employee for a specified group of employees for a plan year shall

				be the average of the ratios (calculated separately for each employee in such

				group) of—

								

									(A)

									the sum of the elective deferrals, matching contributions,

				employee contributions, and qualified nonelective contributions paid under the

				plan on behalf of each such employee for such plan year, to

								

									(B)

									the employee’s compensation for such plan year.

								

								(4)

								Special rules

								For purposes of this subsection—

								

									(A)

									Multiple arrangements

									If 2 or more plans which include employer retirement savings

				account arrangements are considered as 1 plan for purposes of section 401(a)(4)

				or 410(b), all such arrangements included in such plans shall be treated as 1

				arrangement.

								

									(B)

									Employees in more than 1 arrangement

									If any highly compensated employee is a participant under 2 or

				more employer retirement savings account arrangements of the employer, for

				purposes of determining the contribution percentage with respect to such

				employee, all such arrangements shall be treated as 1 arrangement.

								

									(C)

									Use of current year

									An employer may elect to apply paragraph (1) (A) or (B) by

				using the plan year rather than the preceding plan year. An employer may change

				such an election only with the consent of the Secretary.

								

									(D)1st plan

				year

									In the case of the first plan year of any plan (other than a

				successor plan), the amount taken into account as the contribution percentage

				of nonhighly compensated employees for the preceding plan year shall be—

									

										(i)

										3 percent, or

									

										(ii)

										if the employer makes an election under this clause, the

				contribution percentage of nonhighly compensated employees determined for such

				first plan year.

									

									(E)

									Special rule for early participation

									If an employer elects to apply section 410(b)(4)(B) in

				determining whether an employer retirement savings account arrangement meets

				the requirements of section 410(b)(1), the employer may, in determining whether

				the arrangement meets the requirements of this subsection, exclude from

				consideration all eligible employees (other than highly compensated employees)

				who have not met the minimum age and service requirements of section

				410(a)(1)(A).

								

								(5)

								Exceptions

								

									(A)

									Governmental plans

									A governmental plan (within the meaning of section 414(d))

				maintained by a State or local government or political subdivision thereof (or

				agency or instrumentality thereof) shall be treated as meeting the requirements

				of this subsection.

								

									(B)

									Tax exempt plans

									

										(i)

										In general

										A plan not described in subparagraph (A) which is maintained by

				an organization described in section 501(c)(3) shall be treated as meeting the

				requirements of this subsection for any plan year if the plan provides that all

				employees of such organization may elect to have the employer make

				contributions of more than $200 pursuant to a salary reduction agreement if any

				employee of the organization may elect to have the organization make

				contributions pursuant to such agreement.

									

										(ii)

										Exception

										Clause (i) shall not apply to any plan if under the

				plan—

										

											(I)

											matching contributions may be made on behalf of any employee,

				or

										

											(II)

											an employee may make contributions other than elective

				deferrals.

										

										(iii)

										Exclusion

										For purposes of clause (i), there may be excluded any employee

				who is—

										

											(I)

											a participant in another employer retirement savings account

				arrangement of the organization,

										

											(II)

											a nonresident alien described in section 410(b)(3)(C),

				or

										

											(III)

											subject to the conditions applicable under section 410(b)(4), a

				student performing services described in section 3121(b)(10) or an employee who

				normally works less than 20 hours per week.

										(6)Coordination

				with subsection (a)(4)A cash or

				deferred arrangement shall be treated as meeting the requirements of subsection

				(a)(4) with respect to contributions if the requirements of paragraph (1) are

				met.

							

							(d)

							Other requirements

							For purposes of this section—

							

								(1)

								Benefits (other than matching contributions) must not be

				contingent on election to defer

								An employer retirement savings account arrangement of any

				employer shall not be treated as such an arrangement if any other benefit is

				conditioned (directly or indirectly) on the employee electing to have the

				employer make or not make contributions under the arrangement in lieu of

				receiving cash. The preceding sentence shall not apply to any matching

				contribution made by reason of such an election.

							

								(2)

								Coordination with other plans

								Any employer contribution made pursuant to an employee’s

				election under an employer retirement savings account arrangement shall not be

				taken into account for purposes of determining whether any other plan meets the

				requirements of section 401(a) or 410(b). This paragraph shall not apply for

				purposes of determining whether a plan meets the average benefit requirement of

				section 410(b)(2)(A)(ii).

							

							(e)

							Definitions

							For purposes of this section—

							

								(1)

								Eligible employee

								The term eligible employee means any employee who

				is eligible to benefit under the employer retirement savings account

				arrangement.

							

								(2)

								Highly compensated employee

								For purposes of this subsection, the term highly

				compensated employee has the meaning given such term by section

				414(q).

							

								(3)

								Matching contribution

								The term matching contribution means—

								

									(A)

									any employer contribution made to a defined contribution plan

				on behalf of an employee on account of an employee contribution made by such

				employee, and

								

									(B)

									any employer contribution made to a defined contribution plan

				on behalf of an employee on account of an employee’s elective deferral.

								

								(4)

								Elective deferral

								The term elective deferral means any employer

				contribution described in section 402(g)(3).

							

								(5)

								Qualified nonelective contributions

								The term qualified nonelective contribution means

				any employer contribution (other than a matching contribution) with respect to

				which—

								

									(A)

									the employee may not elect to have the contribution paid to the

				employee in cash instead of being contributed to the plan, and

								

									(B)

									the requirements of paragraphs (2) and (3) of subsection (b)

				are met.

								

								(6)

								Compensation

								The term compensation has the meaning given such

				term by section 414(s).

							

							(f)

							Arrangement not disqualified if excess contributions

				distributed

							

								(1)

								In general

								An employer retirement savings account arrangement shall not be

				treated as failing to meet the requirements of subsection (c)(1)(A) for any

				plan year if, before the close of the following plan year—

								

									(A)

									the amount of the excess contributions for such plan year (and

				any income allocable to such contributions) is distributed, or

								

									(B)

									to the extent provided in regulations, the employee elects to

				treat the amount of the excess contributions as an amount distributed to the

				employee and then contributed by the employee to the plan.

								Any

				distribution of excess contributions (and income) may be made without regard to

				any other provision of law.

								(2)

								Excess contributions

								For purposes of paragraph (1), the term excess

				contributions means, with respect to any plan year, the excess

				of—

								

									(A)

									the aggregate amount of employer contributions actually paid

				over to the trust on behalf of highly compensated employees for such plan year,

				over

								

									(B)

									the maximum amount of such contributions permitted under the

				limitations of subsection (c)(1)(A) (determined by reducing contributions made

				on behalf of highly compensated employees in order of the contribution

				percentages beginning with the highest of such percentages).

								

								(3)

								Method of distributing excess contributions

								Any distribution of the excess contributions for any plan year

				shall be made to highly compensated employees on the basis of the amount of

				contributions by, or on behalf of, each of such employees.

							

								(4)

								Additional tax under Section

				72(t) not to apply

								No tax shall be imposed under section 72(t) on any amount

				required to be distributed under this subsection.

							

								(5)

								Treatment of matching contributions forfeited by reason of

				excess deferral or contribution

								For purposes of subsection (b)(3), a matching contribution

				shall not be treated as forfeitable merely because such contribution is

				forfeitable if the contribution to which the matching contribution relates is

				treated as an excess contribution under paragraph (2) or an excess deferral

				under section 402(g)(2)(A).

							

								(6)

								Cross reference

								For excise tax on certain excess contributions, see section

				4979.

							

							(g)

							Distributions upon termination of plan

							

								(1)

								In general

								An event described in this subsection is the termination of the

				plan without establishment or maintenance of another defined contribution plan

				(other than an employee stock ownership plan as defined in section

				4975(e)(7)).

							

								(2)

								Distributions must be lump sum distributions

								

									(A)

									In general

									A termination shall not be treated as described in paragraph

				(1) with respect to any employee unless the employee receives a lump sum

				distribution by reason of the termination.

								

									(B)

									Lump-sum distribution

									For purposes of this paragraph, the term lump-sum

				distribution has the meaning given such term by section 402(e)(4)(D)

				(without regard to subclauses (I), (II), (III), and (IV) of clause (i)

				thereof). Such term includes a distribution of an annuity contract from—

									

										(i)

										a trust which forms a part of a plan described in section

				401(a) and which is exempt from tax under section 501(a), or

									

										(ii)

										an annuity plan described in section 403(a).

									

							(h)

							Special rules for small employers

							

								(1)

								In general

								An arrangement maintained by an eligible employer shall not

				fail to meet the requirements of this section merely because contributions

				under the arrangement on behalf of any employee are made to an individual

				retirement plan (as defined under section 7701(a)(37)) established on behalf of

				the employee.

							

								(2)

								Eligible employer

								For purposes of paragraph (1), the term eligible

				employer means, with respect to any year, an employer which had no more

				than 10 employees who received at least $5,000 of compensation from the

				employer for the preceding year. An eligible employer who establishes and

				maintains an arrangement under this subsection for 1 or more years and who

				fails to be an eligible employer for any subsequent year shall be treated as an

				eligible employer for the 2 years following the last year the employer was an

				eligible employer. If such failure is due to any acquisition, disposition, or

				similar transaction involving an eligible employer, the preceding sentence

				shall not apply.

							

							(i)

							Regulations

							The Secretary shall prescribe such regulations as may be

				necessary to carry out the purposes of this section, including regulations

				permitting appropriate aggregation of plans and contributions.

						

							(j)

							Transition rules

							

								(1)

								Deemed ersas

								Any arrangement which, as of December 31, 2005—

								

									(A)

									is part of a plan meeting the requirements of section 401(a),

				and

								

									(B)

									is—

									

										(i)

										a qualified cash or deferred arrangement (as defined in section

				401(k)(2)), or

									

										(ii)

										subject to the requirements of section 401(m),

									shall be

				treated as an employer retirement savings account arrangement and subject to

				the requirements of this title applicable to such an arrangement for plan years

				beginning after December 31, 2005.

								(2)

								Electable ersas

								

									(A)

									In general

									If an employer makes an election under this paragraph with

				respect to any applicable arrangement, such arrangement shall be treated as an

				employer retirement savings account arrangement and subject to the requirements

				of this title applicable to such an arrangement for plan years beginning after

				December 31, 2005.

								

									(B)

									Applicable arrangement

									For purposes of subparagraph (A), the term applicable

				arrangement means an arrangement which, as of December 31, 2005,

				is—

									

										(i)

										an arrangement under which amounts are contributed by an

				individual’s employer for an annuity contract described in section

				403(b),

									

										(ii)

										an eligible deferred compensation plan (within the meaning of

				section 457(b)) maintained by an eligible employer described in section

				457(e)(1)(A),

									

										(iii)

										a simplified employee pension (within the meaning of section

				408(k)) for which an election is in effect under paragraph (6) thereof,

				or

									

										(iv)

										a simple retirement account (within the meaning of section

				408(p).

									.

			

				(b)

				Elective deferrals

				Section 402 of such Code is amended—

				

					(1)

					in subsection (e)(3), by inserting , an employer

			 retirement savings account arrangement (as defined in section 401A(b)),

			 after section 401(k)(2)), and

				

					(2)

					in subsection (g)(3)(A), by inserting , or an employer

			 retirement savings account arrangement (as defined in section 401A(b)),

			 before to the extent.

				

				(c)

				Termination of contributions to other plans

				

					(1)

					401(k) plans

					Section 401(k) of such Code is amended by adding at the end the

			 following new paragraph:

					

						

							(13)

							Termination

							This subsection shall not apply to any plan year beginning

				after December 31, 2005.

						.

				

					(2)

					403(b) annuity

			 contracts

					Section 403(b) of such Code is amended by adding at the end the

			 following new paragraph:

					

						

							(14)

							Termination

							No elective deferral (as defined in section 402(g)(3)) may be

				contributed under this subsection by an employer, and no amount may be

				transferred under an eligible rollover, for an annuity contract after December

				31, 2006.

						.

				

					(3)

					Governmental 457 plans

					Section 457 of such Code is amended by adding at the end the

			 following new subsection:

					

						

							(h)

							Termination

							No amount may be deferred under this subsection under a plan

				maintained by an eligible employer described in subsection (e)(1)(A), and no

				amount may be transferred under an eligible rollover to an eligible deferred

				compensation plan maintained by such an employer, after December 31,

				2006.

						.

				

					(4)

					Sarseps

					Subparagraph (H) of section 408(k)(6) of such Code is amended by

			 adding at the end the following new sentence: No amount may be

			 contributed under this paragraph to a simplified employee pension by an

			 employer, and no amount may be transferred to a simplified employee pension

			 maintained under this paragraph under an eligible rollover, after December 31,

			 2006..

				

					(5)

					Simple iras

					Section 408(p) of such Code is amended by adding at the end the

			 following new paragraph:

					

						

							(11)

							Termination

							No amount may be contributed under this paragraph to a simple

				retirement account after December 31, 2006.

						.

				

				(d)

				Other conforming changes

				

					(1)

					Section 401 of such Code is amended by striking subsection

			 (m).

				

					(2)

					Section 7701(j) of such Code (relating to tax treatment of

			 Federal Thrift Savings Fund) is amended—

					(A)in paragraph

			 (1)(C), by striking section 401(k)(4)(B) and inserting

			 section 401A(d)(1), and

					(B)in paragraph (2),

			 by striking section 401(k) and inserting section

			 401A.

					(3)The Secretary of

			 the Treasury shall, not later than 90 days after the date of the enactment of

			 this Act, submit such technical and other conforming changes as are necessary

			 to carry out the amendments made by this section.

				

				(e)

				Clerical amendment

				The table of sections for subpart A of part 1 of subchapter D of

			 chapter 1 of such Code is amended by inserting after the item relating to

			 section 401 the following new item:

				

					

						Sec. 401A. Employer Retirement Savings

				Accounts.

					

					.

			

				(f)

				Effective date

				The amendments made by this section shall apply to years

			 beginning after December 31, 2005.

			

				(g)

				Provisions relating to plan amendments

				

					(1)

					In general

					If this subsection applies to any plan or contract

			 amendment—

					

						(A)

						such plan or contract shall be treated as being operated in

			 accordance with the terms of the plan during the period described in paragraph

			 (2)(C)(i), and

					

						(B)

						except as provided by the Secretary of the Treasury, such plan

			 shall not fail to meet the requirements of section 401A of the Internal Revenue

			 Code of 1986 by reason of such amendment.

					

					(2)

					Amendments to which Section applies

					

						(A)

						In general

						This subsection shall apply to any amendment to any plan or

			 annuity contract which is made—

						

							(i)

							pursuant to any amendment made by this section, or pursuant to

			 any regulation issued by the Secretary of the Treasury or the Secretary of

			 Labor under this section, and

						

							(ii)

							on or before the last day of the first plan year beginning on or

			 after January 1, 2007.

						

						(B)

						Governmental plan

						In the case of a governmental plan (as defined in section 414(d)

			 of the Internal Revenue Code of 1986), subparagraph (A) shall be applied by

			 substituting 2009 for 2007.

					

						(C)

						Conditions

						This subsection shall not apply to any amendment unless—

						

							(i)

							during the period—

							

								(I)

								beginning on the date the legislative or regulatory amendment

			 described in subparagraph (A)(i) takes effect (or in the case of a plan or

			 contract amendment not required by such legislative or regulatory amendment,

			 the effective date specified by the plan), and

							

								(II)

								ending on the date described in subparagraph (A)(ii) (or, if

			 earlier, the date the plan or contract amendment is adopted), the plan or

			 contract is operated as if such plan or contract amendment were in effect;

			 and

							

							(ii)

							such plan or contract amendment applies retroactively for such

			 period.

						

